*485In Chancery

Elenor Eastman by her Guardian and others vs Joseph F. Eastman & Thomas Rowland

1 1 Complls I
] Dejdts I
To the honorable the Judges of the Supreme Court of the Territory of Michigan, In chancery sitting
I the subscriber one of the masters of this honorable Court, do report that I have looked into the further Answer of the Defendant and the exceptions taken by the Plaintiffs to said answer, and I am of opinion that the Pltffs cannot add to the exceptions first taken, the
Ist Exception therefore is disallowed
2d The second exception is also disallowed on the same grounds as the first—
3d as to the third exception I am of opinion that the defendant has answered as fully as he could in the situation in which he is placed and under existing circumstances
all which is respectfully submitted
Robert Abbott
Master in Chancery
Detroit i: June 1830
fees— $1.—